Citation Nr: 1436572	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-42 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for generalized arthritis, including of the arms, legs, cervical spine, and back.

2.  Entitlement to service connection for generalized arthritis, including of the bilateral hands, bilateral knees, cervical spine, and thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969, including a period of service in the Republic of Vietnam from July 1967 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for generalized arthritis, to include the bilateral hands, bilateral knees, cervical spine, and thoracolumbar spine.

The issue of entitlement to service connection for generalized arthritis, including of the hands, knees, cervical spine, and thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 1986 RO rating decision implicitly denied reopening a previously denied claim for service connection for arthritis; no appeal was thereafter made by the Veteran.

2.  Evidence added to the record since the September 1986 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for generalized arthritis and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1986 rating decision that implicitly denied service connection for arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

2.  New and material evidence has been received since the September 1986 RO rating decision to reopen the claim for service connection for arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for arthritis of the hands, knees, and upper and lower back.  The claim for a joint disorder of the back, arms, and legs was previously denied in an April 1970 rating decision, and the claim for spurring of the lateral joints of the cervical spine was denied in a November 1970 rating decision.  The Veteran did not appeal either decision.  Hence, the April 1970 and November 1970 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran attempted to reopen his claim for service connection for arthritis in January 1977.  A May 1977 rating decision denied the claim because the Veteran failed to prosecute his claim and the evidence of record was insufficient for rating purposes.  

Finally, the Veteran again attempted to reopen the claim for service connection for arthritis in July 1986.  At the same time, he also claimed entitlement to service connection for sinusitis and PTSD.  In a September 1986 letter, the RO returned "duplicates of service medical records which were considered in reaching our previous decision...in the denial of service connection for arthritis."  In a September 1986 rating decision, the RO denied entitlement to service connection for sinusitis and PTSD and notified him of the decision in a separate letter the same month.  In January 1987 correspondence (within one year of the September 1986 RO decision), the Veteran sought to reopen his claim for service connection for PTSD.  The claim was denied in a February 1987 rating decision and he was notified of the decision the same month. 

Although the September 1986 rating decision did not explicitly deny the arthritis claim, the Board finds that the RO decision implicitly denied the claim.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (providing that if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.).  Here, the Veteran received notice that the evidence he submitted in support of his claim for service connection for arthritis was already of record, he did not submit or identify other evidence to support the claim for arthritis, he was notified in September 1986 of the rating decision denying service connection for sinusitis and PTSD, and he did not express disagreement or perfect a timely appeal regarding any aspect of the September 1986 rating decision.  The timing of the denial of the PTSD and sinusitis claims with the return of the evidence on the arthritis claim was the same (four days apart).  It would be clear to a reasonable person that VA's action that expressly referred to the PTSD and sinusitis claims was intended to dispose of the arthritis claim as well.  Therefore, the Board finds that the RO implicitly denied reopening the claim for service connection for arthritis in September 1986 and that the September 1986 rating decision represents the last final denial of the claim prior to the November 2008 application to reopen the claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The basis for the RO's April 1970 denial of a joint disorder of the back, arms, and legs was that the Veteran's complaints regarding his joints in service were "found to have little or no organic basis during military service" and there were "essentially no significant findings on [the] current [VA examination] to show any disease of an acute or chronic nature of the back, arms, or legs."  In the November 1970 rating decision, the RO explained that service connection for spurring of the cervical spine was denied because there was no evidence that the Veteran had that disorder during service and there was no evidence shown that he had degenerative changes of the cervical spine within one year of discharge from service.

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for generalized arthritis of the arms, legs, cervical spine, and back.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for generalized arthritis, to include the arms, legs, cervical spine, and back; to this limited extent, the appeal is allowed.


REMAND

The Board has reviewed the entire claims file, including the electronic record, and finds that additional development is required before deciding the claim.  

In July 2014 correspondence, the Veteran's representative cites in-service complaints regarding neck trauma in October 1965; complaints of pain, swelling, and stiffness in the hands, knees, and back; and objective evidence of some swelling and muscle spasms of the lower back.  The representative suggests that the Veteran's orthopedic problems started in service; that the Veteran's back, in particular, "was spasmed out of proper alignment at the original May 1970 VA examination;" and that arthritis was now confirmed on x-rays.  The representative also argues that the Veteran's problems continued since service and suggests that even if the Veteran was not diagnosed with arthritis within one year of discharge from service, "other possibilities, [such as] fibromyalgia" should be considered.  The representative asserts that the question for the RO "should not have been what the precise medical diagnosis was, but rather what the best diagnostic code was for rating purposes."

The Veteran's representative further suggests that the Veteran's service-connected PTSD caused or aggravated his generalized arthritis.  The representative cited "page 64 of the VA's own PTSD treatment guidelines" posted at www.ptsd.va.gov, arguing that "VA appears to assume that PTSD makes arthritis and back pain worse."  The representative appears to be referring to the VA/Department of Defense (DoD) Clinical Practice Guideline for the Management of Post-Traumatic Stress (Oct. 2010), available at http://www.healthquality.va.gov/guidelines/MH/ptsd/cpg_PTSD-FULL-201011612.pdf (last visited Aug. 11, 2014).  That page cites medical studies indicating that PTSD has been linked to arthritis, among other chronic diseases, and that patients "who have PTSD and other chronic medical diseases may find that PTSD worsens their medical conditions."  Id. at 64. 

Turning to the evidence of record, the Board observes that the Veteran's service treatment records reflect many complaints of symptoms such as joint pain, swelling, and stiffness before, during, and after his service in Vietnam; objective evidence of swelling and muscle spasms was also documented in some of the treatment notes.  After service, the Veteran continued to express similar complaints.  Later, x-ray evidence documented arthritis in many joints.  While many medical records associated with the Veteran's Social Security disability file document the Veteran's reports of a back injury that occurred on the job in August or September 1969 and a subsequent back injury in 1983, the intervening injuries do not appear to account for the Veteran's complaints regarding his hands, knees, or neck, and they do not negate his reports of low back pain and stiffness during service.

In addition, following an April 1973 VA consultation and EMG (electromyography) for complains of transient, intermittent muscle cramps for the past six to seven years [since 1967 or 1966], the examiner suggested a work-up for metabolic conditions regarding the Veteran's complaints.  Similarly, during a March 1984 VA neurological examination to evaluate a claimed seizure disorder, the examiner opined that the Veteran's "emphasis on back pain and on having arthritis are most likely conversion symptoms that are related to repressed feelings associated with trauma in Vietnam."  Moreover, during a November 1985 neuropsychological examination in connection with a claim for disability benefits from the Social Security Administration (SSA), the Veteran was observed to have motor and autonomic signs of anxiety.  Such findings and opinions may be relevant to the claim for service connection for generalized arthritis.

In summary, the Board agrees that another VA examination is required to determine whether the Veteran has a current disability of the hands, knees, cervical spine, and thoracolumbar spine, which is now diagnosed as generalized arthritis, that began in service or is otherwise related to military service, or that was caused or aggravated by his service-connected PTSD.  

Before arranging for a VA examination, complete, ongoing records regarding the Veteran's treatment for generalized arthritis or problems involving his hands, knees, cervical spine, and thoracolumbar spine should be obtained from the Dayton VA Medical Center (VAMC) and Springfield VA Community Based Outpatient Clinic (CBOC) dated since May 2011.

Finally, the Veteran's representative asserts that the Veteran's service treatment records appear to be incomplete.  In a September 1964 enlistment report of medical history, the Veteran endorsed a history of "trick" or locked knee and a physician's summary elaborated that the Veteran's left knee had slipped out of place a few times in the past three years.  On enlistment examination in September 1964, clinical evaluation of the lower extremities, spine, and upper extremities was reported as normal.  A disability of the hands, knees, cervical spine, or thoracolumbar spine was not noted on enlistment examination.  In a January 1967 report of medical history, the Veteran indicated that he had been rejected for military service because of a physical, mental, or other reason and specified that he was told he had a bad knee, but two x-rays revealed that the knee was "all right."  A May 1968 letter in response to a congressional inquiry on the status of the Veteran's health indicated the Veteran's private physician had reported in a September 22, 1964 letter that the Veteran was "without significant orthopedic defects and therefore considered [] fit for military service."  The May 1968 letter states that the September 1964 letter had been incorporated into the Veteran's military health record.  Physical examination and x-ray reports dated earlier than September 1964 and report(s) regarding orthopedic complaints from the Veteran's private physician are not associated with the service treatment records.  The AOJ should attempt to locate any outstanding service treatment and personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records or service personnel records, including any physical examination and x-ray reports dated earlier than September 1964 and any reports, including a September 22, 1964 letter, from the Veteran's private physician regarding orthopedic complaints prior to or during military service.  (See body of Remand for explanation.)

2.  Obtain all medical records regarding the Veteran's treatment for generalized arthritis or problems involving his hands, knees, cervical spine, and thoracolumbar spine from the Dayton VAMC and Springfield VA CBOC dated since May 2011.

3.  After the above has been completed to the extent possible and the records have been associated with the claims file, the Veteran should be afforded a VA orthopedic examination with a physician.  The purpose of the examination is to determine whether the Veteran has a current disability of the hands, knees, cervical spine, or thoracolumbar spine that was incurred in or otherwise related to military service, or that was caused or aggravated by the service-connected PTSD disability.  The claims file and a complete copy of this Remand must be provided to and be reviewed by the examining physician in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all disabilities found of the hands, knees, cervical spine, or thoracolumbar spine.  With respect to each diagnosed hand, knee, neck, and low back disability, the physician should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current disability was incurred in service, or otherwise related to military service, including the in-service complaints regarding pain, swelling, and stiffness.

If not directly related to military service, the physician should opine as to whether any current disability of the hands, knees, neck, or low back was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's PTSD, including any conversion symptoms and motor and autonomic signs of anxiety.  

A medical analysis and rationale are to be included with all opinions expressed.  Regarding the requested secondary service connection opinions, the examining physician must offer opinions regarding causation and aggravation by the service-connected PTSD disability.

If the physician determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the physician be undertaken so that definite opinions with respect to the Veteran's claimed disability of the hands, knees, neck, and low back can be obtained).

4.  After undertaking any other development deemed appropriate the AOJ/AMC should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


